IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 40736

STATE OF IDAHO,                                   )     2013 Unpublished Opinion No. 653
                                                  )
       Plaintiff-Respondent,                      )     Filed: September 4, 2013
                                                  )
v.                                                )     Stephen W. Kenyon, Clerk
                                                  )
ROBERT BALLARD, aka NEAL                          )     THIS IS AN UNPUBLISHED
BALLARD, BOB BALLARD, ROBERT                      )     OPINION AND SHALL NOT
NEAL BALLARD, JR.,                                )     BE CITED AS AUTHORITY
                                                  )
       Defendant-Appellant.                       )
                                                  )

       Appeal from the District Court of the Third Judicial District, State of Idaho,
       Canyon County. Hon. James C. Morfitt, District Judge.

       Judgment of conviction and unified sentence of eight years, with a minimum
       period of confinement of three years, for felony driving under the
       influence, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Ben P. McGreevy, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                          Before LANSING, Judge; GRATTON, Judge;
                                   and MELANSON, Judge

PER CURIAM
       Robert Ballard was convicted of felony driving under the influence, Idaho Code §§ 18-
8004, 18-8005. The district court sentenced Ballard to a unified term of eight years, with a
minimum period of confinement of three years and retained jurisdiction, recommending
placement in a Therapeutic Community program. Ballard appeals, contending that his sentence
is excessive and that the district court abused its discretion in retaining jurisdiction rather than
placing him on probation.



                                                 1
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Ballard’s judgment of conviction and sentence are affirmed.




                                                   2